Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
The Amendment filed 8/31/21 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 1, 6, 8, and 10 have been amended.
	Claims 4-5, 12, 14, 16, and 18 have been canceled.
Remarks drawn to rejections of Office Action mailed 3/31/21 include:
112 1st paragraph rejections: which have been overcome by applicant’s amendments and have been withdrawn.
112 2nd paragraph rejections: which have been overcome by applicant’s amendments and have been withdrawn.
102(b) rejection: which has been overcome by applicant’s amendments and have been withdrawn.
Double Patenting Rejections: which has been maintained for reasons of record.

An action on the merits of claims 1-3, 6-11, 13, 15, and 17 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.

Election/Restrictions
In the action mailed 3/31/21 the examiner expanded the search and examination beyond applicant’s elected species of compound A2 (EPZ5676) to EPZ004777. Applicants amended their claims to remove the recitation of compound A2. However, there are rejection which remain over elected compound A2 thus the species requirement is maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 1-3, 6-11, 13, 15, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,580,762 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds claimed in ‘762 would be prima facia obvious in view of the instant methods of using the same as set forth herein. Further, the instant methods would have been prima facia obvious in view of the pharmaceutical compositions of ‘762. The examiner notes that when reviewing the specification of ‘762 to determine what would be the intended use of the pharmaceutical compositions of the compounds claimed therein, the instant methods would have been prima facia obvious since the compound A2 of ‘762 is taught to have the same use as instantly claimed.


The rejection of claims 1-3, 6-11, 13, 15, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,096,634 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of using the same compounds claimed in the instant application are claimed in the ‘634 application and thus are substantially overlapping. The claims in ‘634 are drawn to treating leukemia, including a MLL-rearranged leukemia comprising administering a genus of compounds which embrace the compounds claimed in the instant application and include compound A2. A skilled artisan would see the applications are substantially overlapping.
It is noted that applicants did not address this rejection and asked it be held in abeyance until allowable subject matter is indicated.

The rejection of claims 1-3, 6-11, 13, 15, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,446,064 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘064 are drawn to treating the same leukemias with a combination of agents including compound A2 instantly elected. However, since the instant compositions use open claim language the claims of '064 are embraced by those instantly claimed. A skilled artisan would see the applications are substantially overlapping.


The provisional rejection of claims 1-3, 6-11, 13, 15, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of copending Application No. 16/897,690 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to substantially overlapping subject matter - treating leukemia with the compound of formula A2. It would be obvious to a skilled artisan that the applications are substantially overlapping.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is noted that applicants did not address this rejection and asked it be held in abeyance until allowable subject matter is indicated.

The rejection of claims 1-3, 6-9, 11, 13, 15, and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent NO. 10,143,704 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to treating substantially overlapping subject matter. It is noted the methods of treating leukemia with the compound of formula A2 as in ‘704 would be embraced by the instant claims. It would be obvious to a skilled artisan that the applications are substantially overlapping.
It is noted that applicants did not address this rejection and asked it be held in abeyance until allowable subject matter is indicated.

The rejection of claims 1-3, 6-9, 11, 13, 15, and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent No. 10,525,074 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to treating substantially overlapping subject matter. It is noted the methods of treating leukemia with the compound of formula A2 of the instant application is completely embraced by the claims of ‘074 since the instant claims use open claim language. A skilled artisan would see the applications are substantially overlapping.
It is noted that applicants did not address this rejection and asked it be held in abeyance until allowable subject matter is indicated.

The rejection of claims 1-3, 6-11, 13, 15, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No. 9,597,348. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to treating substantially overlapping subject matter. It is noted the methods of treating leukemia with the compound of formula A2 as in ‘348 would be embraced by the instant claims. It would be obvious to a skilled artisan that the applications are substantially overlapping.
It is noted that applicants did not address this rejection and asked it be held in abeyance until allowable subject matter is indicated.


The rejection of claims 1-3, 6-11, 13, 15, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,881,680 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to treating substantially overlapping subject matter. It is noted the 
It is noted that applicants did not address this rejection and asked it be held in abeyance until allowable subject matter is indicated.

The provisional rejection of claims 1-3, 6-11, 13, 15, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/140,331 (reference application) is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to treating substantially overlapping subject matter. It is noted the methods of treating leukemia with the compound of formula A2 as in 331 would be embraced by the instant claims. It would be obvious to a skilled artisan that the applications are substantially overlapping.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is noted that applicants did not address this rejection and asked it be held in abeyance until allowable subject matter is indicated.

The rejection of claims 1-3, 6-11, 13, 15, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No. 10,112,968 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to treating substantially overlapping subject matter. It is noted the methods of treating leukemia with the compound of formula A2 as in ‘968 would be embraced by the instant claims. It would be obvious to a skilled artisan that the applications are 
It is noted that applicants did not address this rejection and asked it be held in abeyance until allowable subject matter is indicated.

The rejection of claims 1-3, 6-11, 13, 15, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US Patent No. 9,688,714 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to treating substantially overlapping subject matter. It is noted the methods of treating leukemia with the compounds as in ‘714 would be embraced by the instant claims. It would be obvious to a skilled artisan that the applications are substantially overlapping.
It is noted that applicants did not address this rejection and asked it be held in abeyance until allowable subject matter is indicated.

The rejection of claims 1-3, 6-11, 13, 15, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US Patent No. 10,400,005 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to treating substantially overlapping subject matter. It is noted the methods of treating leukemia with the compounds as in ‘005 would be embraced by the instant claims. It would be obvious to a skilled artisan that the applications are substantially overlapping.
It is noted that applicants did not address this rejection and asked it be held in abeyance until allowable subject matter is indicated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623